829 F.2d 37Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Belinda PATTERSON, Defendant-Appellant.
No. 87-5034
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1987.Decided September 9, 1987.

George Douglas Varoutsos, on brief), for appellant.
Henry E. Hudson, United States Attorney, Frank J. Bove, Attorney, United States Department of Justice, on brief, for appellee.
Before DONALD RUSSELL, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Belinda Patterson appeals her convictions for attempting to introduce PCP and marijuana into Lorton Reformatory and for possession of both substances with intent to distribute.  The sole issue on appeal is whether the district court erred in allowing evidence concerning Patterson's familiarity with PCP and marijuana.  We affirm.


2
The questions objected to were, 'You know what phencyclidine [PCP] and marijuana are, correct?' and 'Have you seen them?'  Patterson objected to the questions, but her objections were overruled.  She answered each question affirmatively.


3
On appeal, she insists that the prejudice resulting from this evidence outweighed its probative value and thus violated Fed.  R. Evid. 404(b).  See United States v. Tedder, 801 F.2d 1437, 1444 (4th Cir. 1986), cert. denied, ---- U.S. ----, 55 U.S.L.W. 3644 (March 23, 1987).  We disagree.  Evidence potentially much more prejudicial to a criminal defendant has been found admissible under Rule 404(b).  See, e.g., United States v. Hines, 717 F.2d 1481, 1489 (4th Cir. 1983), cert. denied, 467 U.S. 1214 (1984); United States v. Hardaway, 681 F.2d 214, 217 (4th Cir. 1981).


4
As the dispositive issue recently has been decided authoritatively, we dispense with oral argument.


5
AFFIRMED.